Citation Nr: 0714235	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-41 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for left ankle disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served from December 1976 until June 1980.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In the veteran's December 2005 Substantive Appeal, he noted 
that he only wanted to appeal the left ankle disability.  
Therefore, the Board will proceed accordingly.
  

FINDING OF FACT

The veteran's service connected left ankle disability has 
been assigned the maximum 20 percent rating for limitation of 
motion, and the evidence has not shown any ankylosis.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.

The veteran was assigned a 20 percent rating for left ankle 
disability under DC 5271.

DC 5271 provides a maximum rating of 20 percent when there is 
marked limited motion of the ankle.  The normal range of 
ankle motion is from 0 to 20 degrees of dorsiflexion and from 
0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.  

The veteran's VA clinic records noted complaints of pain and 
swelling in the left ankle.  The records also contained an 
entry recommending limiting standing for forty-five minutes 
followed by a fifteen minute break.  

In January 2005, the veteran underwent a VA examination, 
where he complained of pain in his left ankle.  The veteran 
denied any incapacitating episodes.  He walked with a slight 
limp favoring the left leg.  The examiner noted that the 
veteran did not wear an ankle brace and that the ankle 
appeared to be normal in appearance and symmetrical to the 
right ankle.  The examiner noted normal rage of motion with 
45 degrees of plantar flexion, 10 degrees of dorsiflexion, 40 
degrees of inversion, and 20 degrees of eversion.  There was 
no crepitance or popping.  The examiner stated that he could 
find no reason that would explain a limp and noted that the 
examination and radiographs of the left ankle were normal.      

The Board notes that the veteran's left ankle disability is 
currently assigned the maximum 20 percent rating under DC 
5271 for limitation of motion.  Where a  veteran is in 
receipt of the maximum rating for limitation of motion of a 
joint, the DeLuca provisions do not apply.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Additionally, the January 
2005 VA examination noted normal findings for the left ankle.  

The Board has also reviewed other potentially applicable 
codes but can find no basis on which to assign ratings in 
excess of 20 percent for the left ankle.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease,
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988).  The record does not contain any 
evidence of a diagnosis of ankylosis.  Thus, higher ratings 
under DCs 5270 or 5272 are not warranted.   
 
For the reasons stated above, the preponderance of the 
evidence is against an increased rating for the veteran's 
left ankle disability.  Thus, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The record contains evidence that the veteran was released 
from his job as a housekeeping aid due to physical 
limitations caused by his left ankle disability.  However, 
the 20 percent rating in effect already contemplates 
significant industrial impairment.  Furthermore, the January 
2005 VA examination noted normal findings for the left ankle.  
Under such circumstances, the evidence is less than 
persuasive that extraschedular consideration should be 
considered.  Simply stated the evidence does not reflect that 
this is an exceptional case with such marked interference 
with employment as to render application of the regular 
schedular standards impractical.  Thus, the record does not 
warrant referral for extraschedular consideration.  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).    

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Nov. 2004).  In a June 2006 letter, the veteran 
was also advised of potential disability ratings and an 
effective date for any award as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for left ankle disability, 
currently evaluated as 20 percent disabling, is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


